DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (i.e. Claim(s) 1-13) without traverse in the reply filed on 12/08/2020 is acknowledged. Accordingly, claim(s) 14-21 is/are withdrawn as being drawn to a nonelected and claim(s) 1-13 is/are examined herein.
Claim Objections
Claim(s) 1-4, 6, and 11 is/are objected to because of the following informalities: 
Claim 1, “(iii) at least one three-dimensional object” should be changed to --(iii) the at least one three-dimensional object-- as it is introduced in the preamble.
Claims 1-4, 6, and 11, “said lattice layer” should be changed to --said open lattice layer-- to enhance consistency/clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “(e.g., so that a major portion of said frangible layer remains connected to said lattice layer following said separating step)” which makes the scope of the claim indefinite. The phrase “e.g.” renders the claim(s) indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). The parentheses render the claim(s) indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention. The claim(s) has/have been examined below as if the limitations following the phrase are not part of the claimed invention (i.e. not required). If the limitations following the phrase are intended to be part of the invention, examiner suggests applicant to delete the parentheses and the phrase “e.g.”.
Claim 5 recites “said frangible layer comprises a plurality of optionally interconnected posts, beams, struts, or combination thereof” which is indefinite as it can have multiple plausible interpretations. The phrase “optionally” makes the scope of the claim unclear/ambiguous. Are the posts, beams, struts, or the combination thereof optional? What structure is required and what structure is optional? The claim(s) has/have been examined below as if the phrase “optionally” was not present in the claim in view of Figs. 2-3 of published application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanner (US 20180281287) in view of Kulkarni (US 6558606), Amaya (US 20190152163), and/or Eggers (US 20100228369).
Regarding claim 1, Tanner discloses a method of making at least one three-dimensional object by additive manufacturing (P0002), comprising:
(a)    producing, on a carrier platform (40), by bottom-up stereolithography from a single batch of polymerizable resin (13), a composite article (composite article 50 + 52 + 26) comprising and produced in the sequence of:
(i)    an open … layer on the carrier platform (sheet 50; wherein sheet 50 is a layer and has at  least one “opening”: P0023, P0041, Fig. 5, claim 10); then
(ii)    a frangible layer on said lattice layer (tapering features 52 formed on 50 and defining an unlabeled layer); and then
(iii) the at least one three-dimensional object on said frangible layer (object 26 formed on layer 52); then
(b)    cleaning said composite article with a wash liquid while on said carrier platform (40 + 50 + 52 + 26 are unloaded from the 3D printer and transported to “post processing stations” including “rinsing and cleaning stations” via a transport mechanism; a POSITA would understand/recognize that rinsing/cleaning stations include a wash liquid for washing/cleaning the article from uncured resin: see other prior art of record discussing post processing/cleaning operations known/available in the art; thus, Tanner discloses/suggests cleaning the composite article 50+52+26 with a wash liquid while on 40);
… and then



    PNG
    media_image1.png
    686
    738
    media_image1.png
    Greyscale

Examiner notes that steps (c) and (d) are optional, and therefore, not required. 
Tanner fails to disclose that the open layer 50 is an open lattice layer. 
In the same field of endeavor, methods for making three-dimensional objects, Kulkarni discloses/suggests to produce (i) an open lattice layer  (annotated produced OLL) on a carrier platform (12), (ii)  a frangible layer on said lattice layer (annotated SUIB on the OLL); and (iii) a three-dimensional object on said frangible layer (3D object 11 on the SUIB) for the benefit(s) of providing an improved/rigid support structure, facilitating separation of the three-dimensional object from the carrier platform, facilitating/enhancing separation of the support structure from the three-dimensional object, improving resin “flow around the part”, expediting/facilitating uncured resin draining/flow out of the 

    PNG
    media_image2.png
    451
    671
    media_image2.png
    Greyscale


In the same field of endeavor, methods for making three-dimensional objects, Amaya discloses/suggests to produce (i) an open lattice layer  (annotated produced OLL) on a carrier platform (not shown), (ii)  a frangible layer on said lattice layer (annotated CL/CR = contacting region); and (iii) a three-dimensional object on said frangible layer (3D object 2 on the CL) for the benefit(s) of providing optimal support while reducing amount of material used, producing the 3D object and support efficiently, and/or facilitating separation of the support structure from the three-dimensional object (Abstract, P0013-0020, P0031-0032, P0042, P0048, annotated figs. 1A-B, and F2-3). 
In the same field of endeavor, methods for making three-dimensional objects, Amaya discloses/suggests to produce (i) an open lattice layer  (annotated produced OLL) on a carrier platform (not shown), (ii)  a frangible layer on said lattice layer (annotated CL/CR = contacting region); and (iii) a 

    PNG
    media_image3.png
    577
    500
    media_image3.png
    Greyscale


In the same field of endeavor, methods for making three-dimensional objects, Eggers discloses/suggests to produce (i) an open lattice layer  (layer defining mesh 32) on a carrier platform (not shown), (ii)  a frangible layer on said lattice layer (layer defining frangible/weaker support connections 33 on 32); and (iii) a three-dimensional object on said frangible layer (3D object 31 on the 33) for the benefit(s) of lowering the material cost and production time of the support and allowing easy removal of the support from the 3D object (P0012-0013, P0034-0036, P0067, P0070-0075, P0085-0086, F3a, and F12-13 depicting types of frangible/weaker support connections). 

    PNG
    media_image4.png
    415
    442
    media_image4.png
    Greyscale


A person having ordinary skill in the art (i.e. PHOSITA) would have understood/recognized that the difference between Tanner and the claimed invention a simple change in shape/porosity of the open layer. From the teachings of the secondary references, a PHOSITA have understood/recognized that an open lattice layer would provide equivalent/sufficient support with less material, more openings/porosity, and faster production of the open layer as less material needs to be solidified. 
Since Tanner teaches/envisions to enhance mechanical support (P0024), to facilitate separation of the open 3D object from the open layer (P0020), to reduce amount of resin/material used (P0024), and to allow flow of resin (P0023), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Tanner in view Kulkarni, Amaya, Eggers, and/or knowledge available in the art by making the open layer an open lattice layer and producing the fragile layer on the open lattice layer for benefit(s) of increasing porosity/openings in the open layer, lowering the material cost and production time of the open layer used while still providing optimal/sufficient mechanical support/rigidity, facilitating separation of the three-dimensional object from the carrier platform, facilitating/enhancing separation of the support structure from the three-dimensional object, improving resin “flow around the part”, expediting/facilitating uncured 
Regarding claim 2, modified Tanner intrinsically discloses/suggests wherein said lattice layer and said frangible layer are configured to facilitate the flow of said polymerizable resin therethrough and to said at least one three-dimensional object during said producing step by virtue of the openings defined in the disclosed open lattice layer and the disclosed frangible layer. Examiner notes that applicant’s disclosed configuration to allow the functional limitation is also the provision of openings in said lattice layer and said frangible layer. In addition, Tanner and Kulkarni, as applied above, disclose/suggest that openings in disclosed open lattice layer and the disclosed frangible layer allow/facilitate flow of said polymerizable resin therethrough and to said at least one three-dimensional object during said producing step for the benefits of expediting settling of the surface of said polymerizable resin and/or allowing/expediting draining of excess uncured polymerizable resin. Thus, the applied combination further suggests/obviates this claim. 
Regarding claim 3, modified Tanner intrinsically discloses/suggests wherein said lattice layer and said frangible layer are configured to facilitate the flow of said wash liquid therethrough and to said at least one three-dimensional object during said cleaning step by virtue of the openings defined in the disclosed open lattice layer and the disclosed frangible layer. Examiner notes that applicant’s disclosed configuration to allow the functional limitation is also the provision of openings in said lattice layer and said frangible layer. In addition, Tanner and Kulkarni, as applied above, disclose/suggest that openings in disclosed open lattice layer and the disclosed frangible layer allow/facilitate draining of undesirable liquid therethrough and to said at least one three-dimensional object during the cleaning/rinsing step(s). Thus, the applied combination further suggests/obviates this claim.
Regarding claim 4, modified Tanner further teaches/suggests wherein said frangible layer is asymmetrically formed and configured to break adjacent said at least one three-dimensional object during said separating step (layer 52 is asymmetrically formed with respect to its central plane with a tapering 
Regarding claims 5-6, modified Tanner further teaches/suggests wherein said frangible layer comprises a plurality of interconnected posts (the frangible layer 52 comprises a plurality of tapering features 52 which are technically tapered posts interconnected via a surface of 50), wherein said posts comprise a first end portion (annotated FEP) and second end portion (annotated SEP), with said first end portion connected to said open lattice layer (annotated FEP connected to modified open lattice layer 50) and said second end portion connected to said at least one three-dimensional object where present (annotated SEP connected to 3D object 26), and with said second end portion having an average diameter less than said first end portion (annotated tapered SEP having an average diameter less than annotated FEP: P0020, P0024, P0034, P0041, P0048-0049, annotated F2A below, and claim 13).  Note: Figures 3 and 6 of Kulkarni as well as Fig. 13 of Eggers further suggest these claims. 

    PNG
    media_image5.png
    360
    639
    media_image5.png
    Greyscale

Regarding claim 7, modified Tanner further teaches/suggests wherein said wherein said stereolithography includes i) providing an optically transparent build surface (20) on which said polymerizable resin is carried (P0030 and F2A); and ii) maintaining liquid contact between said polymerizable resin and said composite article during said producing step (maintaining liquid contact between said polymerizable resin 18 and the entirety of the composite article 26 + 52 + 50 during said producing step of the first layer of 26 and/or at least portion of the composite article 26 + 52 + 50 during the entirety of said producing step via the liquid build plane 36: P0030-0031 and F2A). Note: Figure 3 of Amaya further suggests the limitation ii).
Regarding claim 9, modified Tanner further teaches/suggests wherein said optionally separating step (c) of separating said composite article from said carrier platform is included (a POSITA would have understood/recognized that Tanner implicitly discloses/suggests to separate the composite article 50 + 52 + 26 from 40 as this step is required to obtain the intended final 3D object 26 by itself and to allow reuse of the carrier platform: P0021 and P0049-0050; in addition, this step is well-known/desirable post processing step implemented in the art for allowing reuse of the carrier platform and enabling/facilitating acquisition of the intended final 3D object by itself: see other prior art of record disclosing separation of the printed 3D object and supports from the carrier platform for the benefit(s) of reusing the carrier platform, obtaining printed 3D object and supports by themselves, facilitating subsequent removal of supports in order to obtain the intended final 3D object by itself); and/or said optionally further curing step (d) of curing said composite article is included (40 + 50 + 52 + 26 are unloaded from the 3D printer and transported to “post processing stations” including “curing stations” via a transport mechanism or manually before 50 and 52 are removed: P0027-0028 and P0050; thus, Tanner intrinsically discloses/suggests curing the composite article 50 + 52 + 26 in the curing stations; additionally, this step is well-known/desirable post processing step implemented in the art for increasing strength of the composite article: see other prior art of record disclosing post-curing of the printed 3D object and supports).
Regarding claim 10, modified Tanner further teaches/suggests wherein said frangible layer has a substantially flat planar surface portion (the lower surfaces of the annotated SEPs of frangible layer 52 define a substantially flat planar surface portion), said at least one three-dimension object connected to said surface portion (three-dimension object 26 is connected to the unlabeled substantially flat planar surface portion: see annotated F2A of Tanner above). Note: Fig. 2 of Kulkarni as well as claim 6 and Fig. 1b of Amaya further suggest this claim. 
Regarding claim 11, modified Tanner is silent about the thickness of the frangible layer 52.
However, since Tanner further teaches/suggests to design/form said frangible layer 52 such that it facilitates separation/removal of 50 from 26 and such that separation/removal occurs in the lower surface/area of 52 (as applied above) while Col. 9, lines 29-16 and annotated Fig. 2 above of Kulkarni, annotated Figs. 1a-b above of Amaya and Figs. 3a and F13 of Eggers further disclose/suggest to make the thickness of the frangible layer less than that of said lattice layer for the benefit(s) of making the frangible layer more frangible/thinner than the lattice layer and ensuring breakage/separation at the frangible layer, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the method of the combination by making the thickness of the frangible layer less than that of said lattice layer for the benefit(s) of making the frangible layer more frangible/thinner than the lattice layer and ensuring breakage/separation at the frangible layer. In addition, a PHOSA would have known/recognized that this is simple change or size/dimension of the frangible layer with predictable/desirable results. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanner (US 20180281287) in view of Kulkarni (US 6558606), Amaya (US 20190152163), and Eggers (US 20100228369) as applied to claim 1 above, and further in view of Moore (US 20160193786) and/or Tumblestone (CLIP of 3D objects dated 03/16/2015 - NPL of record). 
Regarding claim 8, modified Tanner does not necessarily teach/suggest that said stereolithography comprises continuous liquid interface production (CLIP).

In the same field of endeavor, stereolithography methods for making three-dimensional objects, Tumblestone discloses to make the optically transparent build surface oxygen permeable of a bottom-up stereolithography 3D printer and to operate the bottom-up stereolithography 3D printer such that the bottom-up stereolithography production method of 3D objects comprises continuous liquid interface production for the benefit(s) of enhancing/increasing printing speeds (all pages, in particular pages 1 and 4). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the method of the combination in view of Moore and/or Tumblestone by configuring and operating the bottom-up stereolithography 3D printer of Tanner such that the that the bottom-up stereolithography production method comprises continuous liquid interface production for the benefit(s) of enhancing/increasing printing speeds. See MPEP §§ 2143 I C & G.  
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanner (US 20180281287) in view of Kulkarni (US 6558606), Amaya (US 20190152163), and Eggers (US 20100228369) as applied to claim 1 above, alone or further in view of Wighton (US 20140300017).
Regarding claim 12, modified Tanner further discloses/suggests wherein said open lattice layer and said frangible layer have an open space such that flow of said resin is allowed/facilitated therethrough (as applied to claims 1 and 3 above), but modified Tanner does not necessarily teach that said at least one three-dimensional object has an internal cavity and said internal cavity is in fluid communication with said open space.  
However, Eggers further discloses/suggests wherein said open lattice layer and said frangible layer have an open space (annotated OS defined by opening(s) along the x-y plane of the open lattice 

    PNG
    media_image6.png
    406
    359
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    353
    695
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    273
    432
    media_image8.png
    Greyscale

In the same field of endeavor, stereolithography methods for making three-dimensional objects, Wighton discloses/suggests the technique of providing an internal cavity (annotated IC) of the 3D object (14) in fluid communication with an open space (annotated OS) defined by an open layer (12) and a frangible layer (18) (see 0046-0052, annotated Fig. 1 below and Figs. 2-4). 

    PNG
    media_image9.png
    407
    466
    media_image9.png
    Greyscale

Since modified Tanner discloses/suggests to enable/enhance flow of resin around the 3D object and to enable/enhance draining of excess/unwanted uncured resin from the 3D object before performing post processing steps (as applied above), it would have been prima facie obvious to one of ordinary skill .  
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanner (US 20180281287) in view of Kulkarni (US 6558606), Amaya (US 20190152163), and Eggers (US 20100228369) as applied to claim 1 above, and further in view of Chen (US 20130295212) and El-Siblani (US 20090130449).
Regarding claim 13, modified Tanner does not teach wherein said at least one three-dimensional object comprises a dental model.
In the same field of endeavor, stereolithography methods for making three-dimensional objects, Chen discloses that bottom stereolithography is a suitable technique for producing dental models (P0046, P0072, P0137, Figs. 1A-B and 27A-C). 
In the same field of endeavor, stereolithography methods for making three-dimensional objects, El-Siblani discloses that bottom stereolithography is a highly suitable/efficient technique for producing dental models (P0001, P0070, and claim 16). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the method of the combination in view of Chen and/or El-Siblani by configuring and operating the bottom-up stereolithography 3D printer of 
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Walker (US 20150145171) discloses that hollow/porous support structures with a frangible/thinner contacting layer/region facilitate breaking and separation of the support structure (P0029-0031, P0051, F1, and F4).
Evans (US 5248456) discloses the well-known/desirable steps of adding support structure to the intended 3D object to form a composite article and the post processing steps of washing/rinsing of the composite article with a liquid/vat, post-curing of the composite article, and removing of platform from the composite article, wherein the support structure comprises an open lattice layer/region (F1a-2a, F4b-5b, and F7 and accompanying text). 
Fruth (US 5897825) discloses to divide the supporting structure into an envelope region/layer located adjacent to the build platform and a core region/layer located adjacent to the build object, to design and make the entire supporting structure porous, to design and make the core region such that it minimizes deformation of the supporting structure during the production of the build object, and to design and make the envelope region stable but easily detachable for the benefits of reducing the construction time, saving material, allowing drainage of uncured material from the build object and the supporting structure, and facilitating detachment of the object from the support structure (C3, L18-C4, L31 and Figs. 2 and 4).
	Moore (US 20160200052) discloses the well-known/desirable steps of adding support structure to the intended 3D object to produce an intermediate part, washing/rinsing the part with a liquid wash, post-curing the part, and removing of the carrier platform from the part (P0184-0186) and that the intermediate part is produced with a base/adhesion zone/segment, a transition middle zone/segment, and a body 
	Swaelens (US 5595703) discloses multilayer supporting structures including at least one open lattice layer (Figs. 1-14 and accompanying text). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743